
	

114 S2885 IS: To extend the runway at Pope Army Airfield.
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2885
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To extend the runway at Pope Army Airfield.
	
	
		1.Extension of the runway at Pope Army Airfield
 (a)FindingsCongress makes the following findings: (1)Pope Army Airfield, North Carolina, is the busiest tactical airfield in the Armed Forces but has one of the shortest runways in the Army.
 (2)Pope Army Airfield is the principal training field for America’s Global Response Force. (3)The mission of the Global Response Force is to have units of the XVIII Airborne Corps anywhere in the world within 48 hours notice.
 (4)The current Pope Army Airfield runway length is 7,500 feet with 1,000 feet hardened overruns, providing 8,500 feet for aircraft takeoff.
 (5)The C–17 requires a 10,500 foot runway for take-off with a maximum gross take-off weight of 585,000 pounds.
 (6)The C–5 requires an 11,500 foot runway for maximum gross take-off weight of 769,000 pounds. Because the C–5 load normally fills the cargo bay space prior to meeting the maximum payload, a 10,500 foot runway is considered adequate.
 (7)The C–17 and C–5 Airlift aircraft cannot depart fully fueled and with a full load of paratroopers on the current Pope Runway.
 (8)These aircraft require air refueling because the runway length at Pope Field will not allow a full fuel load due to the mission cargo weight requirements.
 (9)The United States Air Force air refueling fleet is already stressed and C–17s are currently required to do stopovers at Charleston, South Carolina, or Gander, Newfoundland. One refueling stop for airlift, coming out of Pope, at Gander, Newfoundland, costs $17,000 per hour.
 (10)If 53 aircraft, the number required to outload the heaviest Brigade Combat Team, have to refuel at Gander, it costs over $2,000,000 one-way. This refueling stop adds two hours and thirty minutes to the mission.
 (11)Prior to the last round of base closure and realignment, extending the Pope Army Airfield runway to accommodate fully loaded C–17 and C–5 aircraft was Air Mobility Command’s number one airfield project and the United States Air Force's number two project for funding.
 (12)Extending the Pope Army Airfield runway to accommodate the airlift requirements of the Global Response Force and the XVIII Airborne Corps is a national strategic priority.
 (b)Report requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army, in coordination with the Commander of the XVIII Airborne Corps and the commanding officer of Fort Bragg, shall submit to Congress a report (including analytical and justification materials) outlining plans to extend the runway at Pope Army Airfield and whether such project is a priority for the United States Army.
			
